J-S74033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                    v.

DWAYNE EDWARDS,

                         Appellant                  No. 3492 EDA 2015


         Appeal from the Judgment of Sentence October 16, 2015
    In the Court of Common Pleas of Delaware County Criminal Division
                     at No(s): CP-23-CR-0000661-2015

BEFORE: OTT, J., RANSOM, J., STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                      FILED NOVEMBER 02, 2016

      Dwayne Edwards appeals from the judgment of sentence of one to

seven years’ incarceration followed by three years’ probation, entered on

October 16, 2015. We affirm.

      This case arises out of Appellant’s conviction for sexually assaulting a

six year old boy (“the Victim”). See Trial Court Opinion, 04/12/2016, at 2-

4. The Victim was born on December 24, 2003.        See Notes of Testimony

(N.T.), 1/29/2015, at 10. The boy’s father lived out of state. See id. The

Victim and his Mother lived in an apartment between March 1, 2010, and

February 28, 2011. See id. at 75. In June 2010, Appellant, a married man,

met the Victim’s Mother, who told him she had a son, and they began a

relationship.   See N.T., 8/13/2015, at 16.     During this time, Appellant

_____________________________

*Former Justice specially assigned to the Superior Court.
J-S74033-16


“frequently stayed at the apartment and for several months [Appellant] lived

with the Victim and Mother.”       Trial Ct. Op., 4/12/2016, at 8 (citation

omitted). The relationship between Appellant and Mother ended in February

2011. See N.T., 8/12/2015, at 73. The Victim was often sad, withdrawn,

and had difficulty following instructions.   See N.T., 12/5/2014, at 14-15;

N.T., 1/29/2015, at 22.

      In 2014, the ten-year-old Victim and his male step-cousin were caught

engaging in “sexual contact.” N.T., 8/13/2015, at 73. As a result, Mother

had a serious conversation with Victim. See N.T., 1/29/2015, at 34. The

Victim told his Mother that when he was six, Appellant assaulted him. See

id. at 20-21. Victim testified that he did not tell his Mother sooner because

Appellant said he would kill him if he told anyone. See id. at 34.

      We adopt the following relevant facts surrounding the assaults.

            The Victim described two incidents that took place when he
      was six years old when the [Appellant] lived in the apartment.
      The Victim was in the apartment alone with the [Appellant]
      during the summer when his Mother went to the hairdresser.
      [Appellant] asked the Victim to play a game with him in the
      Victim's bedroom.       They went to the bedroom and the
      [Appellant] pulled the Victim's pants down. After putting "hair
      gel" on his penis the [Appellant] rubbed his penis on the Victim's
      leg. The [Appellant] tried to turn the Victim over and the Victim
      told him to stop and ran away. [Mother] returned to the
      apartment and when she went into the bathroom [Appellant]
      threatened to kill the Victim if he told anyone what had
      happened.
            About two months later the Victim and [Appellant] were
      alone in the apartment when [Mother] went to get her nails
      done. [Appellant] followed the Victim into his bedroom, pushed
      him onto the bed, pulled the Victim's pants down and after
      putting hair gel on his penis, the [Appellant] put his penis in the

                                     -2-
J-S74033-16


       Victim's “butt.” The Victim was unable to get away and again,
       the [Appellant] threatened the Victim and instructed him not to
       tell anyone. The Victim testified that he did not report the
       incidents to his Mother because he was scared and about three
       years later told her what had happened when she asked him
       whether someone had hurt him.

Trial Ct. Op., 4/12/2016, at 8-9 (citations removed; formatting modified).

       Following trial, the jury found Appellant guilty of indecent assault of a

person less than thirteen years of age, corruption of minors, endangering

the welfare of a child, and false imprisonment.1 In October 2015, Appellant

was sentenced to an aggregate one to seven years’ incarceration, followed

by three years’ probation and lifetime Megan’s Law registration.                     In

November      2015,     the   court    denied    Appellant’s   post-trial   motion   for

reconsideration of sentence.          Appellant timely filed a notice of appeal and

court-ordered Pa.R.A.P. 1925(b) statement.             Appellant filed an amended

Pa.R.A.P. 1925(b) statement in March 2016.                The trial court issued a

responsive opinion.

       On appeal, Appellant raises three issues. First, he contends that the

Commonwealth failed to allege the date and time of the offenses “with

reasonable certainty.” Appellant’s Brief at 11. Second, Appellant contends

the evidence was insufficient to sustain the corruption of minors charge

under the subsection cited on the criminal informations sheet.              See id. at
____________________________________________


1
  Respectively, 18 Pa.C.S. §§ 3126(a)(7), 6301(a)(1)(i), 4304(a)(1),
2903(a)(1)


                                           -3-
J-S74033-16


19. Third, Appellant challenges the legality of his sentence on the corruption

of minors charge. See id. at 21.

       First, Appellant contends that his conviction cannot stand because the

Commonwealth could not affix the dates of the assaults with “reasonable

certainty.” Appellant’s Brief at 13. Appellant maintains that such a failure

violated his due process right to defend against the charges. Id. at 15.

       To support his due process claim, Appellant surmises that his case is

factually similar to Commonwealth v. Devlin, 333 A.2d 888 (Pa. 1975). In

that   case, the    defendant was charged with      sodomizing a mentally

handicapped adult.     See Devlin, 333 A.2d at 889.      The Commonwealth

could not narrow down the date of the assault beyond a broad, fourteen-

month period.      See id. at 890.   In addition, the victim’s testimony was

“highly uncertain and self-contradictory.”   Id.   Based on those facts, our

Supreme Court concluded that the Commonwealth’s failure to specify a date

hindered the defendant’s ability to assert defenses and reversed the

judgment of sentence. See id. at 891. In so doing, the Court adopted a

“sufficient particularity” standard, requiring the Commonwealth to fix the

date of an offense with “reasonable certainty” to ensure the accused’s due

process rights. Id. at 890 (citing Commonwealth v. Levy, 23 A.2d 97, 99

(Pa. Super. 1941)).

       Based on Devlin, Appellant claims that the Commonwealth’s failure to

specify a date deprived him of due process and a fair trial. See Appellant’s


                                     -4-
J-S74033-16


Brief at 16. Appellant claims any leeway given by the trial court as to the

date of the offense was in error. See Appellant’s Brief at 16. We disagree.

      Due process “is not reducible to a ‘mathematical formula,’ and the

Commonwealth does not always need to prove a specific date of an alleged

crime.” Devlin, 333 A.2d at 892. “In Devlin, our Supreme Court opted for

a balancing approach to resolve conflicting interests of the accused vis-à-vis

the victim when it came to the specificity required to be proven as to the

time-frame of the alleged crime.”     Commonwealth v. Fanelli, 547 A.2d

1201, 1204 (Pa. Super. 1988) (en banc). If the date is unknown or if the

offense was ongoing and the dated is not an element of the offense, the

Commonwealth must prove the crime was committed “on or about any date

fixed within the statute of limitations.” Pa.R.Crim.P. 560(B)(3).

      Moreover, “‘the Commonwealth must be allowed a reasonable measure

of flexibility when faced with the special difficulties involved in ascertaining

the date of an assault upon a young child.’” Commonwealth v. Jette, 818

A.2d 533, 535 (Pa. Super. 2003) (quoting Commonwealth v. Groff, 548

A.2d 1237, 1241 (Pa. Super. 1988) (citation omitted)).          “Case law has

established that the Commonwealth must be afforded broad latitude when

attempting to fix the date of offenses which involve a continuous course of

criminal conduct.” Groff, 548 A.2d at 1242; see also Commonwealth v.

Niemetz, 422 A.2d 1369, 1373-74 (Pa. 1980) (creating a lower burden for

Commonwealth for dates of ongoing abuse).


                                     -5-
J-S74033-16


      “‘[T]he Commonwealth may not be required to prove a single specific

date in every instance,’ instead, ‘any leeway permissible would vary with the

nature of the crime and the age and condition of the victim balanced against

the rights of the accused.’” Commonwealth v. McClucas, 516 A.2d 68, 71

(Pa. 1986) (quoting Devlin, 333 A.2d at 892). For example, abuse occurred

over a five-year period, this Court afforded leeway due to the victim’s age.

See McClucas, 516 A.2d at 70-71 (holding the interests of the victim and

the   Commonwealth     outweighed    appellant’s   due   process   concerns).

Similarly, this Court held the “summer months of 2001” was a sufficiently

specific timeframe to satisfy due process concerns.      Commonwealth v.

Brooks, 7 A.3d 852, 857-58 (Pa. Super. 2010). This Court also afforded

leeway for isolated acts over two years. See Jette, 818 A.2d at 533.

      Contrary to Appellant’s contention that he did not have sufficient

notice of the dates, the Commonwealth affixed a reasonably specific date of

May 1, 2010, approximately one hundred and sixty days before trial. See

Trial Ct. Op., 4/12/2016, at 4.   It is undisputed that Appellant lived with

Mother during that timeframe. N.T., 8/12/2015, at 26-29, 61, 107. To the

extent that Appellant conflates his due process argument to a sufficiency of

the evidence claim, we hold that the victim’s testimony as to two specific

instances of abuse during the one-year time period when Appellant lived

with Victim’s mother established a reasonable timeframe to satisfy the

Commonwealth’s burden of proof and dispel any due process concerns. See


                                    -6-
J-S74033-16


Jette, supra; Brooks, supra; see also Niemetz, supra.               Accordingly,

Appellant’s argument is without merit.

      Second, Appellant contends there was insufficient evidence to convict

him under the subsection two of the corruption of minors statute.           See

Appellant’s Brief at 17. The corruption of minors statute states:

      Corruption of Minors

      (1) (i) Except as provided in subparagraph (ii), whoever, being
      of the age of 18 years and upwards, by any act corrupts or tends
      to corrupt the morals of any minor less than 18 years of age, or
      who aids, abets, entices or encourages any such minor in the
      commission of any crime, or who knowingly assists or
      encourages such minor in violating his or her parole or any order
      of court, commits a misdemeanor of the first degree.
            (ii) Whoever, being of the age of 18 years and upwards, by
      any course of conduct in violation of Chapter 31 (relating to
      sexual offenses) corrupts or tends to corrupt the morals of any
      minor less than 18 years of age, or who aids, abets, entices or
      encourages any such minor in the commission of an offense
      under Chapter 31 commits a felony of the third degree.

      (2) Any person who knowingly aids, abets, entices or
      encourages a minor younger than 18 years of age to commit
      truancy commits a summary offense. Any person who violates
      this paragraph within one year of the date of a first conviction
      under this section commits a misdemeanor of the third degree.
      A conviction under this paragraph shall not, however, constitute
      a prohibition under section 6105 (relating to persons not to
      possess, use, manufacture, control, sell or transfer firearms).

18 Pa.C.S. § 6301(a).

      Appellant’s criminal information sheet referred to the charge of truancy

under 18 Pa.C.S. § 6301 (a)(2).      However, the Commonwealth contends

that this is merely a “scrivenor’s error … based on the technical defect of

mislabeling the Corruption count.”   Appellee’s Brief at 7.   Conversely, the

                                     -7-
J-S74033-16


Commonwealth maintains that Appellant was prosecuted for corruption of

morals of a minor under § 6301(a)(1)(i) and suggests Appellant’s failure to

object to this “clerical discrepancy” at any point before filing his Pa.R.A.P.

1925(b) statement constitutes a waiver. Id. at 15-16.

       Initially, we note that Appellant first raised this issue in his Pa.R.A.P.

1925(b) statement.        Thus, Appellant has not properly preserved this issue

for our review.      We deem it waived.        See Commonwealth v. Stays, 70

A.3d 1256, 1264 (Pa. Super. 2013); Pa.R.A.P. 302(a). It is well established

that a mere defect in the criminal information standing alone does not

mandate a reversal of the judgement of sentence. See Commonwealth v.

Ford, 141 A.3d 547, 554-55 (Pa. Super. 2016) (“Even if [his claim is] not

waived, the defect with the criminal information, standing alone, does not

warrant relief.”).

       Here, the evidence adduced at trial, the trial court’s instructions to the

jury, and the jury’s express verdict demonstrate that Appellant was fully

apprised of the charges against him.2 See Ford, 141 A.3d at 555.



____________________________________________


2
  We note that the evidence was sufficient to establish that Appellant is
guilty of corruption of minors in that he engaged in sexual conduct with the
Victim. See 18 Pa.C.S. § 6301(a)(1)(i); Commonwealth v. Snyder, 870
A.2d 336, 351 (Pa. Super. 2005) (“Actions that tend to corrupt the morals of
a minor are those that would offend the common sense of the community
and the sense of decency, propriety and morality which most people
entertain.”) (citation and internal quotation marks omitted).


                                           -8-
J-S74033-16


     Finally, Appellant challenges the legality of his sentence based on the

aforementioned defect in the criminal informations sheet.     See Appellant’s

Brief at 21.   Specifically, he claims his sentence exceeds the permissible

maximum for a violation of 18 Pa.C.S. § 6301(a)(2), a third degree

misdemeanor. See id.

     “In reviewing an illegal sentence claim, ‘[t]he issue is a question of law

and, as such, our scope of review is plenary and our standard of review is de

novo.’”   Commonwealth v. Lomax, 8 A.3d 1264 (Pa. Super. 2010)

(quoting Commonwealth v. Williams, 920 A.2d 887, 889 (Pa. Super.

2007) (citation omitted)).    The court’s charge and the verdict sheet guide

the jury’s determination of whether the facts establish the elements of the

crime. See Commonwealth v. Ali, 10 A.3d 282, 309-12 (Pa. 2010).

     Before deliberations, the court gave the following instruction:

     To find the Defendant guilty of this offense you must find that
     each of the following three elements has been proven beyond a
     reasonable doubt. First, that the Defendant was eighteen years
     or older at the time of the incident giving rise to the charge.
     Second, that the Victim was under 18 years of age at that time.
     And third, that the Defendant corrupted or tended to corrupt the
     morals of the Victim by the following alleged conduct. In this
     case contact with the Victim.

N.T., 08/14/2015, at 12-13.

     Following those instructions, the jury rendered a verdict finding that

Appellant had “knowingly corrupt[ed] the morals of a minor by engaging in




                                     -9-
J-S74033-16


sexual contact with the Victim.” N.T., 08/14/2015, at 13.3

       The judge imposed a sentence for the first-degree misdemeanor

charge prescribed by the statute:

       On the Corruption of Minors, which is Section 6301(a)(1), of the
       Criminal Code, the [Appellant]’s going to be sentenced to a term
       of three to 24 months, which will run consecutive with the
       Indecent Assault.”

N.T., 10/16/2015, at 10.             “A person who has been convicted of a

misdemeanor may be sentenced to imprisonment for a definite term which

shall be fixed by the court and shall be not more than: (1) Five years in the

case of a misdemeanor of the first degree.” 18 Pa.C.S. § 1104(1).

       Here, it was clear that the jury instruction apprised Appellant of the

charge against him at trial and that the verdict supports his sentence on the

corruption of minors charge.          The trial court correctly notes “[w]hile the

verdict slip identified this charge as ‘Count 13’ it is clear from the record that

the Commonwealth was proceeding on the first-degree misdemeanor.” Trial

Ct. Op., 04/12/2016, at 12.           “[T]he evidence supported and this is the

charge that was included, without objection, in the charge to the jury.” Id.




____________________________________________


3
  The verdict slip stated: “Count 13, Corruption of Minors: Did the Defendant
knowingly corrupt the morals of a minor by engaging in sexual contact with
the Victim?” Verdict Sheet, 08/14/2015, at 3.




                                          - 10 -
J-S74033-16


(citing Ali, 10 A.3d at 311).4           We agree.   Accordingly, we discern no

sentencing error.

       Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 11/2/2016




____________________________________________


4
  Count 12 originally charged Appellant with corruption of minors under 18
Pa.C.S. § (a)(1)(i), a first degree misdemeanor corruption charge that was
inadvertently dropped during pre-trial stages instead of Count 13. The
charge was held over at the preliminary hearing. At the beginning of the
trial, the judge did not instruct the jury on § 6301(a)(2). N.T., 08/13/2015,
at 12-13. Appellant did not object.


                                          - 11 -